United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-4099
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Melanie Fortner,                         *
                                         *       [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                          Submitted: May 18, 2006
                              Filed: May 24, 2006
                                   ___________

Before WOLLMAN, BOWMAN, and RILEY, Circuit Judges.
                        ___________

PER CURIAM.

       Melanie Fortner (Fortner) appeals her 188-month sentence imposed by the
district court1 after she pled guilty to one count of conspiracy to distribute in excess
of 500 grams of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1),
(b)(1)(A)(viii), and 846. We affirm.




      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
       In the plea agreement, Fortner admitted to a relevant drug quantity “in excess
of 15 kilograms of methamphetamine.” Also in the plea agreement, Fortner waived
her right to appeal any issues to which the parties agreed under the terms of the plea
agreement. The presentence investigation report (PSR), in conformity with the plea
agreement, attributed in excess of fifteen kilograms of methamphetamine to Fortner,
establishing a base offense level of 38. Fortner did not object to the PSR’s estimate
of drug quantity.

       After an evidentiary hearing, the district court, over the government’s objection,
granted Fortner a 3-level Guidelines reduction for acceptance of responsibility,
resulting in an adjusted offense level of 35. Given Fortner’s criminal history category
of II, the advisory Guidelines range was 188 to 235 months’ imprisonment. The
district court sentenced Fortner at the bottom of the advisory Guidelines range.

        Fortner now challenges her sentence, arguing it is unreasonable because the
district court earlier found two of her co-defendants responsible for less than 1.5
kilograms of methamphetamine.2 In response, the government contends Fortner
waived her right to appeal the issue of drug quantity. We agree. See United States
v. Andis, 333 F.3d 886, 889 (8th Cir. 2003) (en banc) (holding a valid waiver of
appellate rights forecloses appeal of sentencing issues). Although the district court
attributed less than 1.5 kilograms of methamphetamine to two of Fortner’s co-
defendants, Fortner stipulated in her plea agreement to a relevant drug quantity in
excess of fifteen kilograms of methamphetamine. Fortner’s knowing and voluntary
stipulation to the drug quantity, with no objection to the PSR’s drug quantity finding
or to the court’s acceptance of her drug quantity agreement, constituted a valid waiver.
See United States v. Townsend, 408 F.3d 1020, 1021-22 n.2 (8th Cir. 2005) (holding
a district court at sentencing may accept as true any factual allegations contained in


      2
        The district court found two other co-defendants responsible for in excess of
fifteen kilograms of methamphetamine.

                                          -2-
a PSR unless the defendant specifically objects to those facts); United States v. Early,
77 F.3d 242, 244 (8th Cir. 1996) (holding a defendant may not challenge an
application of the Guidelines to which she stipulated in a plea agreement, unless she
alleges and proves the agreement is invalid or she otherwise succeeds in withdrawing
from it).

      Accordingly, we affirm Fortner’s sentence.
                     ______________________________




                                          -3-